ROBB, Associate Justice.
These are trade-mark opposition proceedings, in which the Patent Office dismissed the opposition, and held that appellee is entitled to register the words “Palm-Knit,” with the representation of a palm tree in a rectangle, as its ¡trade-mark. •
It is not disputed that the goods of the respective parties are of the same descriptive properties. Appellant sought to register the words “Palm Beach” as its trademark, and an opposition was filed by a prior user and registrant of the mark “Palm Island,” accompanied by the representation of a palm ■ tree. Appellant succeeded in convincing the Patent Office that the two marks .were not deceptively similar. It thus appears that appellant is not the originator of the use of the word “Palm” in a trade-mark, and we agree with the Assistant Commissioner that, “in view of these circumstances, the opposer in the ease at bar is not entitled to any such broad interpretation of its rights in connection with its mark as it would be if it were the first.to use the word ‘Palm/ or a representation of some part of a palm tree. Both these features, the word ‘Palm’ and the representation of a tree, were used prior to opposer’s adoption and use of its mark, and these are the only features which are common to the mark of the applicant and that of the opposer.”
As the Patent Office found, “Palm-Knit” differs from “Palm Beach” more than “Palm Beach” differs from “Palm Island.”
The decision is affirmed.
Affirmed.